DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-8 is the inclusion of at least one memory that stores a set of instructions; and at least one processor that executes the instructions of an image forming apparatus.  The instructions, when being executed, causes the image forming apparatus to: 
generate, based on first data comprising measured values obtained by the sensor, second data for use in detecting a sign of abnormality in the image forming apparatus; and 
transmit the second data directly or indirectly to a management apparatus that detects the sign of abnormality, wherein the second data is data that indicates characteristics of the image forming apparatus and has a smaller data amount than that of the first data. 
This in combination with the rest of the limitations of the claims is found in all of claims 1-8, but not disclosed nor suggested by the prior art of record.
The primary reason for allowance of claim 9 is the inclusion of a control method for controlling an image forming apparatus with a sensor, the control method comprising: 

transmitting the second data directly or indirectly to a management apparatus that detects the sign of abnormality, wherein the second data is data that indicates characteristics of the image forming apparatus and has a smaller data amount than that of the first data.    
This in combination with the rest of the limitations of the claim is found in all of claim 9, but not disclosed nor suggested by the prior art of record.
The primary reason for allowance of claim 10 is the inclusion a non-transitory storage medium storing a program for causing a computer to execute a control method for controlling an image forming apparatus with a sensor.  The control method comprises: 
generating, based on first data comprising measured values obtained by the sensor, second data for use in detecting a sign of abnormality in the image forming apparatus; and 
transmitting the second data directly or indirectly to a management apparatus that detects the sign of abnormality, wherein the second data is data that indicates characteristics of the image forming apparatus and has a smaller data amount than that of the first data.
This in combination with the rest of the limitations of the claim is found in all of claim 10, but not disclosed nor suggested by the prior art of record.


at least one memory that stores a set of instructions; and 
at least one processor that executes the instructions, the instructions, when being executed, to perform: in the image forming apparatus, generating second data based on first data comprising measured values obtained by the sensor, and transmitting the second data to the management apparatus; and in the management apparatus, detecting a sign of abnormality in the image forming apparatus based on the transmitted second data, wherein the second data is data that indicates characteristics of the image forming apparatus and has a smaller data amount than that of the first data.  
This in combination with the rest of the limitations of the claim is found in all of claim 11, but not disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sawada et al., Nakazato et al., and Asano disclose art in image forming apparatuses.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUSAN S LEE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        

sl